Clifford F. Brown, J.,
concurring. I concur in the careful analysis and application in the majority opinion of the statutory provisions, R.C. 3937.18(C) and 3937.181(C), providing subrogation rights to the insurer and in the correct conclusion reached pertaining thereto. These statutory provisions do not finally determine the rights and duties of the parties regarding underinsured motorist coverage. Instead, the appellant insurer has a right to rely upon the underinsured motorists endorsement to the insurance policy under the “Limit of Liability” section of the endorsement which as stated in the majority opinion provides in relevant part:
“The limit of liability shown in the Declarations for this coverage is our maximum limit of liability for all damages resulting from any one accident. * * *
a* * *
“However, the limit of liability shall be reduced by all sums paid because of the bodily injury by or on behalf of persons or organizations who may be legally responsible. * * *”
The foregoing contract provision is binding upon the parties, is not claimed by either party to be invalid for any reason, and is unaffected by the subrogation and other rights set forth in R.C. 3937.18(C) and *3913937.181(C). This binding contractual provision clearly confers upon the appellant insurer the right to deduct from the $25,000 limits of its underinsured motorist coverage the sum of $12,500 paid to the insured appellee on behalf of the underinsured motorist, Smith.
Celebrezze, C.J., concurs in the foregoing concurring opinion.